DETAILED ACTION
Response to Arguments
The amendment filed 12/02/2021 have been entered and made of record.

The application has pending claim(s) 1-5, 8-22, and 25-36 (withdrawn claims 4-5, 11-13, 15-16, 21-22, 28-30, and 32-33 are withdrawn from further consideration).

Applicant’s arguments, see pages 10-16, filed 12/02/2021, with respect to the rejection(s) of the pending amended claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made at least in further view of the newly found prior art reference Liang (WO 2019/000462 A1, the corresponding English language document US 2020/0104568 A1 is used hereinafter as the Official English language translation of the WO document).  Further discussions are addressed in the prior art rejection section below.  Therefore the pending claims are not in condition for allowance because they are not patentably distinguishable over the prior art references.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 8-10, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewenberg et al (“Predicting Personal Traits from Facial Images Using Convolutional Neural Networks Augmented with Facial Landmark Information” – AAAI-16 – February 2016, pages 4365-4366, as applied in previous Office Action) in view of Tasfi (US 2017/0287109 A1, as applied in previous Office Action) and Stack Overflow (“Why do we always divide RGB values by 255?” - 2013-2016, pages 1-4, as applied in previous Office Action) and further in view of Liang (WO 2019/000462 A1, the corresponding English language document US 2020/0104568 A1 is used hereinafter as the Official English language translation of the WO document).
Re Claim 1: Lewenberg discloses a method for face classification (see Lewenberg, pages 4365-4366, classify the objective and subjective traits of the facial images), comprising: acquiring a color image of a target face, the color image comprising information of a plurality of channels (see Lewenberg, pages 4365-4366, test / inference images – 4-channels: RGB channels and facial landmark information channel); inputting the information of the plurality of channels of the color image of the target face into a neural network (see Lewenberg, pages 4365-4366, testing and doing inference of the 4-channel input images with CNNs); and classifying, by the neural network, the target face in accordance with the information of the plurality of channels of the color image of the target face and a first parameter, the first parameter comprising at least one facial category and data about the first parameter for identifying a facial category of the target face (see Lewenberg, pages 4365-4366, classify the objective and subjective traits of the 4-channel facial images using the CNNs, wherein the 4-channels of each facial 
However Lewenberg fails to explicitly disclose the first processing comprising: normalizing the information of each of the plurality of channels of the color image of the target face with respect to a pixel value of the color image from [0,255] to [0,1], and wherein, before inputting the information of the plurality of channels of the color image of the target face into the neural network, the method further comprises: obtaining a multidimensional output vector; and inputting the multidimensional output vector to layers of the neural network to successively obtain output results pertaining to the target face.
	Tasfi discloses the first processing comprising: normalizing the information of each of the plurality of channels of the color image with respect to a pixel value of the color image from [0,255] to [0,1] (see Tasfi, [0004], [0029], and more specifically [0035], the scaling engine preprocesses the input color image data [e.g. 8 bit or 24 bit] before passing the image through the CNN: the color values in the range of (0-255) are total of 24 bits] and each 8-bit channel which range from 0 to 255 is converted to the range from 0 to 1 by dividing by 255 – “It’s an Industry standard”}, [0040], computer processor implemented).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewenberg’s method using Tasfi’s and Stack Overflow’s teachings by including the normalization preprocessing to Lewenberg’s facial test / inference images in order to pre-process the image data before passing the image through the CNN in order to reduce computational load during the operation of the CNN by avoiding calculations involving large numbers (see Tasfi, [0004], [0029], and more specifically [0035]). 
However Lewenberg as modified by Tasfi and Stack Overflow fails to explicitly disclose wherein, before inputting the information of the plurality of channels of the color image of the target face into the neural network, the method further comprises: obtaining a multidimensional output vector; and inputting the multidimensional output vector to layers of the neural network to successively obtain output results pertaining to the target face.
Liang discloses wherein, before inputting the information of the plurality of channels of the color image of the target face into the neural network, the method further comprises: obtaining a multidimensional output vector (see Liang, [0035], [0055], [0061], [0096], [0097], determine the multidimensional vectors of a face image); and inputting the multidimensional output vector to layers of the neural network to 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lewenberg’s method, as modified by Tasfi and Stack Overflow, using Liang’s teachings by including the vector preprocessing to Lewenberg’s [as modified by Tasfi and Stack Overflow] facial test / inference images in order to pre-process the image data before passing the image through the CNN layers in order to improve the obtained output attributes / traits predictions (see Liang, [0035], [0055], [0061], [0096], [0097]). 

Re Claim 3: Lewenberg further discloses wherein the information of the plurality of channels of the color image of the target face comprises information of three channels of an RGB-formatted or a YUV-formatted color image of the target face (see Lewenberg, pages 4365-4366, 4-channels facial test / inference images: RGB channels and facial landmark information channel).

Re Claim 8: Lewenberg further discloses wherein: the data about the first parameter for identifying the facial category of the target face is obtained from training the neural network with color images of face samples (see Lewenberg, pages 4365-4366, training images with CNNs – 4-channels: RGB channels and facial landmark information channel); and the color image of the face samples comprises information of a plurality of 

Re Claim 9: Lewenberg further discloses wherein, before the neural network is trained with the color images of the face samples, the method further comprises performing an identical second processing on the information of a plurality of channels of the color images of the face samples, the second processing comprising at least one of: determining feature points of the information of the plurality of channels of the color images of the face samples, rotating the information of the plurality of channels of the color images of the face samples based on the feature points (see Lewenberg, pages 4365-4366, before inputting the 4-channel training images into the CNNs for training, create rotated images of the RGB channels and then perform landmark augmentation which identifies eyes, nose, and mouth landmarks and the corresponding coordinates of the landmarks in the image); performing mirroring, linear transformation, and affine transformation on the information of the plurality of channels of the color images of the face samples; aligning the feature points of the information of the plurality of channels of the color images of the face samples to a set position (see Lewenberg, pages 4365-4366, before inputting the 4-channel training images into the CNNs for training, create rotated images of the RGB channels and then perform landmark augmentation which identifies eyes, nose, and mouth landmarks and the corresponding coordinates of the landmarks in the image); performing contrast stretching on the information of the plurality of channels of the color images of the face samples; and normalizing the 

Re Claim 10: Tasfi and Stack Overflow further discloses wherein the normalizing the information of each of the plurality of channels of the color images with respect to the pixel values of the color images comprises normalizing the information of each of the plurality of channels of the color images with respect to a pixel value from [0,255] to [0,1] (see Tasfi, [0004], [0029], and more specifically [0035], the scaling engine preprocesses the input color image data [e.g. 8 bit or 24 bit] before passing the image through the CNN: the color values in the range of (0-255) are normalized to [0-1] {see Stack Overflow, pages 2-3: Stack Overflow further discloses, clarifies, and makes obvious that each channel (Red, Green, and Blue) is 8 bits [total of 24 bits] and each 8-bit channel which range from 0 to 255 is converted to the range from 0 to 1 by dividing by 255 – “It’s an Industry standard”}, [0040], computer processor implemented).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lewenberg’s method, as modified by Tasfi, Stack Overflow, and Liang, using Tasfi’s and Stack Overflow’s teachings by including the normalization preprocessing to Lewenberg’s [as modified by Tasfi, Stack Overflow, and Liang] facial training images in order to pre-process the image data before passing the image through the CNN in order to reduce computational load during the operation of the CNN by avoiding calculations involving large numbers (see Tasfi, [0004], [0029], and more specifically [0035]). 



Re Claim 17: Lewenberg further discloses wherein the information of the plurality of channels of the color images of the face samples is information of three channels of an RGB-formatted or a YUV-formatted color image of the face samples (see Lewenberg, pages 4365-4366, training images with CNNs – 4-channels: RGB channels and facial landmark information channel).


Claims 18, 25-27, 31, and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewenberg in view of Tasfi and Stack Overflow, and further in view of Liang, and further in view of Sachs et al (US 2017/0213112 A1, as applied in previous Office Action).  The teachings of Lewenberg as modified by Tasfi, Stack Overflow, and Liang have been discussed above.
Re Claim 18: As to claim 18, the discussions are addressed with regard to claim 1 respectively.  Further although Lewenberg further discloses an apparatus for face classification, comprising a neural network (see Lewenberg, pages 4365-4366, a system / machine for classifying the objective and subjective traits of the facial images using the CNNs), Lewenberg however fails to explicitly disclose a processor, wherein 
	Sachs discloses an apparatus comprising a processor and a neural network, wherein the processor comprises a first processing module, and wherein the first processing module comprises a first normalizing sub-module (see Sachs, Figs. 1 and 13, [0202]-[0203], [0207], [0210]-[0218], computer implemented).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lewenberg’s system / machine, as modified by Tasfi, Stack Overflow, and Liang, using Sachs’s teachings by including the computer processor hardware system to Lewenberg’s [as modified by Tasfi, Stack Overflow, and Liang] system / machine in order to improve the processing capabilities of the Neural Network system (see Sachs, Figs. 1 and 13, [0202]-[0203], [0207], [0210]-[0218]). 

Re Claim 25:  Lewenberg further discloses wherein: the data about the first parameter for identifying the facial category of the target face is obtained from training the neural network with color images of multiple face samples (see Lewenberg, pages 4365-4366, training images with CNNs – 4-channels: RGB channels and facial landmark information channel); and the color images of the face samples comprise information of a plurality of channels of the color images of the face samples (see Lewenberg, pages 4365-4366, training images – 4-channels: RGB channels and facial landmark information channel). 

at least one of the following sub-modules: a rotating sub-module, a transforming sub-module, a aligning sub-module, a contrast stretching sub-module and a second normalizing sub-module, wherein: the rotating sub-module is configured to determine feature points of the information of the plurality of channels of the color images of the face samples, and rotate the information of the plurality of channels of the color images of the face samples based on the feature points (see Lewenberg, pages 4365-4366, before inputting the 4-channel training images into the CNNs for training, create rotated images of the RGB channels and then perform landmark augmentation which identifies eyes, nose, and mouth landmarks and the corresponding coordinates of the landmarks in the image) (see Sachs, Figs. 1 and 13, [0202]-[0203], [0207], [0210]-[0218], computer implemented); the transforming sub-module is configured to perform mirroring, linear transformation, and affine transformation on the information of the plurality of channels of the color images of the face samples; the aligning sub-module is configured to align the feature points of the information of the plurality of channels of the color images of the face samples to a set position (see Lewenberg, pages 4365-4366, before inputting the 4-channel training images into the CNNs for training, create rotated images of the 

Re Claim 27:  Tasfi and Stack Overflow further discloses wherein the second normalizing sub-module is specifically configured to normalize the information of each of the plurality of channels of the color images with respect to a pixel value from [0,255] to [0,1] (see Tasfi, [0004], [0029], and more specifically [0035], the scaling engine preprocesses the input color image data [e.g. 8 bit or 24 bit] before passing the image through the CNN: the color values in the range of (0-255) are normalized to [0-1] {see Stack Overflow, pages 2-3: Stack Overflow further discloses, clarifies, and makes obvious that each channel (Red, Green, and Blue) is 8 bits [total of 24 bits] and each 8-bit channel which range from 0 to 255 is converted to the range from 0 to 1 by dividing by 255 – “It’s an Industry standard”}, [0040], computer processor implemented).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lewenberg’s system / machine, as modified by Tasfi, Stack Overflow, and Liang and as further modified by 

Re Claim 31:  Lewenberg further discloses wherein the feature points are eye points (see Lewenberg, pages 4365-4366, landmark augmentation which identifies eyes, nose, and mouth landmarks and the corresponding coordinates of the landmarks in the image). 

Re Claim 34:  Lewenberg further discloses wherein the information of the plurality of channels of the color images of the face samples is information of three channels of an RGB-formatted or a YUV-formatted color image of the face samples (see Lewenberg, pages 4365-4366, training images with CNNs – 4-channels: RGB channels and facial landmark information channel). 

Re Claim 35: As to claim 35, the discussions are addressed with regard to claim 1 respectively.  Further although Lewenberg further discloses a system / machine (see Lewenberg, pages 4365-4366, a system / machine for classifying the objective and subjective traits of the facial images), Lewenberg however fails to explicitly disclose a non-transitory computer readable storage medium that stores a computer program, 
	Sachs discloses a non-transitory computer readable storage medium that stores a computer program, wherein the computer program performs the method when executed by a first processor (see Sachs, Figs. 1 and 13, [0202]-[0203], [0207], [0210]-[0218], processor(s) executing program instructions stored in memory).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lewenberg’s system / machine, as modified by Tasfi, Stack Overflow, and Liang, using Sachs’s teachings by including the computer processor(s) hardware system to Lewenberg’s [as modified by Tasfi, Stack Overflow, and Liang] system / machine in order to improve the processing capabilities of the Neural Network system (see Sachs, Figs. 1 and 13, [0202]-[0203], [0207], [0210]-[0218]). 

Re Claim 36:  As to claim 36, the discussions are addressed with regard to claim 1 respectively.  Further although Lewenberg further discloses an apparatus for face classification (see Lewenberg, pages 4365-4366, a system / machine for classifying the objective and subjective traits of the facial images), Lewenberg however fails to explicitly disclose a memory, a second processor, and a computer program stored in the memory and executable on the second processor, wherein the computer program performs the method when executed by the second processor. 
	Sachs discloses a memory, a second processor, and a computer program stored in the memory and executable on the second processor, wherein the computer program 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lewenberg’s system / machine, as modified by Tasfi, Stack Overflow, and Liang, using Sachs’s teachings by including the computer processor(s) hardware system to Lewenberg’s [as modified by Tasfi, Stack Overflow, and Liang] system / machine in order to improve the processing capabilities of the Neural Network system (see Sachs, Figs. 1 and 13, [0202]-[0203], [0207], [0210]-[0218]). 


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewenberg as modified by Tasfi, Stack Overflow, and Liang, and further in view of Hsi (US 2013/0151523 A1, as applied in previous Office Action).  The teachings of Lewenberg as modified by Tasfi, Stack Overflow, and Liang have been discussed above.
Re Claim 2: However Lewenberg as modified by Tasfi, Stack Overflow, and Liang fails to explicitly disclose placing the color image of the target face into at least one corresponding folder in accordance with a result from the classification of the target face.
	Hsi discloses placing the color image of the target face into at least one corresponding folder in accordance with a result from the classification of the target face 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lewenberg’s method, as modified by Tasfi, Stack Overflow, and Liang, using Hsi’s teachings by including the folder storage management process to Lewenberg’s [as modified by Tasfi, Stack Overflow, and Liang] facial test / inference images in order to intuitively improve the storage of photos (see Hsi, [0067]). 


Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewenberg as modified by Tasfi, Stack Overflow, and Liang and as further modified by Sachs, and further in view of Hsi (US 2013/0151523 A1, as applied in previous Office Action).  The teachings of Lewenberg as modified by Tasfi, Stack Overflow, and Liang and as further modified by Sachs have been discussed above.
Re Claim 19:  However Lewenberg as modified by Tasfi, Stack Overflow, and Liang and as further modified by Sachs fails to explicitly disclose wherein the processor places the color image of the target face into at least one corresponding folder in accordance with a result from a classification of the target face. 
Hsi discloses wherein the processor places the color image of the target face into at least one corresponding folder in accordance with a result from a classification of the target face (see Hsi, [0067], the photos are classified according to face image 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lewenberg’s system / machine, as modified by Tasfi, Stack Overflow, and Liang and as further modified by Sachs, using Hsi’s teachings by including the folder storage management process to Lewenberg’s [as modified by Tasfi, Stack Overflow, and Liang and as further modified by Sachs] facial test / inference images in order to intuitively improve the storage of photos (see Hsi, [0044], [0067]). 

Re Claim 20: Lewenberg further discloses wherein the information of the plurality of channels of the color image of the target face comprises information of three channels of an RGB-formatted or a YUV-formatted color image of the target face (see Lewenberg, pages 4365-4366, 4-channels facial test / inference images: RGB channels and facial landmark information channel).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        January 7, 2022